DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 13th, 2021 has been entered. Claims 1 – 10 are pending in the application.

Drawings
The drawings filed on February 17th, 2019 have been entered and accepted.

Response to Arguments
Applicant's arguments filed January 13th, 2021 have been fully considered but they are not persuasive.
Regarding the argument that the prior art of record, does not disclose a girth-limiting arrangement as claimed, the examiner disagrees. Novoplanski (US 2014/0158268) teaches an arrangement of at least one thread associated with the first portion of sidewalls (Para. 61; Fig. 9), which is defined as a girth-limiting arrangement in the instant claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a synergetic combination of features) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (JP 2001121929, using the English translation of record) in view of Novoplanski (US 2014/0158268).
Regarding claim 1, Shima discloses a substantially non-stretchable tread (ref. #11) encircling a tire axis, said tread extending between two shoulder regions (Fig. 1, Fig. 2); two non-stretchable bead regions (ref. #6) for mounting the tire to a wheel (Para. 7); two sidewalls (ref. #5), each of said sidewalls comprising a first portion (lower part of ref. #7) extending inwardly relative to a width of the tire from one of said bead regions to a deflection region and a second portion (upper part of ref. #7) extending outwardly relative to the width of the tire from said deflection region to a corresponding one of said shoulder regions (Fig. 1); wherein when the pneumatic tire is mounted on a wheel and inflated, each of said sidewalls maintains an annular concavity between said bead region and said shoulder region (Fig. 1). However, Shima does not explicitly describe the girth limiting configuration and radial reinforcing structure, as described in the instant claims. 
Yet, in a similar field of endeavor, Novoplanski teaches a pneumatic tire comprising sidewalls comprising a first portion extending inwardly relative to a width of the tire from one of said bead regions to a deflection region and a second portion extending outwardly relative to the width of the tire from said deflection region to a corresponding one of said shoulder regions (Fig. 9). Furthermore, Novoplanski discloses a girth-limiting configuration (ref. #113b, ref. #115b) comprising an arrangement of at least one thread integrated associated with the first portion of the sidewall (Para. 61; Fig. 9). Additionally, Novoplanski discloses the first portion comprising a radial reinforcing structure, including a plurality of radially-extending reinforcing elements (ref. #510), associated with said first portion of each of said sidewalls and configured to limit radial flexing of said first portion of said sidewall (Para. 53 – 55).
So, it would have been obvious to one of ordinary skill in the art to modify the tire taught by Shima to include a girth-limiting configuration and radial reinforcing structures, as taught by Novoplanski. One would be motivated to make these modifications to optimize the rigidity pattern and profile of the sidewalls (Para. 63; Para. 12; Para. 20)
Regarding claim 2, Shima in view of Novoplanski teaches the invention disclosed in claim 1, as described above. Furthermore, Novoplanski teaches a thread integrated into the sidewall (Para. 61).
Regarding claim 3, Shima in view of Novoplanski teaches the invention disclosed in claim 1, as described above. Furthermore, Novoplanski teaches radially-extending reinforcing elements integrated into the sidewall (Para. 53 – 55).
Regarding claim 4, Shima in view of Novoplanski teaches the invention disclosed in claim 1, as described above. Furthermore, Novoplanski teaches the radially-extending reinforcing elements further comprising a plurality of layers of radially aligned steel wires fixed in a rubber matrix (Para. 47; Para. 61).
Regarding claim 5, Shima in view of Novoplanski teaches the invention disclosed in claim 1, as described above. Furthermore, Shima teaches an arrangement of radially-extending external reinforcing elements (ref. #2) deployed in contact with an external surface the sidewall (Fig. 2).
Regarding claim 6, Shima in view of Novoplanski teaches the invention disclosed in claim 1, as described above. Furthermore, Novoplanski teaches a circumferential flex belt integrated with external reinforcing elements, for implementing additional rigidity to the tire (Para. 54).
Regarding claim 7, Shima in view of Novoplanski teaches the invention disclosed in claim 1, as described above. Furthermore, Novoplanski discloses part of an area of the second portion has a flexible wall structure (Para. 12).
Regarding claim 8, Shima in view of Novoplanski teaches the invention disclosed in claim 1, as described above. Furthermore, Novoplanski discloses the second portion of the sidewall has a flexible wall structure that changes curvature to accommodate variations in distance of the tread to the bead region (Para. 15 – 16).
Regarding claims 9 and 10. Shima in view of Novoplanski teaches the invention disclosed in claim 1, as described above. Furthermore, Shima teaches a majority of an .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743